Citation Nr: 1138295	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for mitochondrial myopathy and cytopathy, to include Kearns-Sayre syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1969 to August 1969 and from August 1969 to October 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for mitochondrial myopathy and cytopathy.  Evidence in the record shows that mitochondrial diseases affect a specific part of the cells in the body.  The dysfunction of energy production by the mitochondria may result in disorders to include myopathies, cytopathies, and Kearns-Sayre Syndrome.

The appellant requested that VA obtain other private medical evidence from the University Hospital in Cincinnati, Mayo Clinic in Scottsdale, Scripps in La Jolla, and University Hospital in Albuquerque.  The record shows that the RO requested these records in February 2006.  The RO received records from the Mayo Clinic in Scottsdale, Arizona.  No response was received to the request from the other facilities.  No follow-up requests were sent and the RO did not notify the appellant that these records had not been received.

VA has a duty to notify claimants of the information or evidence necessary to establish their claim and a duty to assist him/her obtain such evidence.  Specifically, VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, to include those records not in Federal custody.  Reasonable efforts include making an initial request and, if records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Moreover, when VA is unable to obtain non-Federal records, it must provide detailed notice of that fact.  38 C.F.R. § 3.159(e)(1).  Remand for such action is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  A follow-up request should be made for private medical records from University Hospital in Cincinnati, Scripps in La Jolla, and University Hospital in Albuquerque.  All attempts to obtain the records should be documented in the claims folder.  If no response is received to an additional request for records, or the response is negative, the appellant should be notified by letter of the results in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested above, and any other development the RO/AMC deems necessary, has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The case should then be returned to the Board after compliance with requisite appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

